1    NICOLA T. HANNA
2    United States Attorney                      JS-6
3    BENJAMIN J. GRILLOT
4    Trial Attorney
     U.S. Department of Justice
5
     Environment & Natural Resources Division
6    DC Bar No. 982114
7
     P.O. Box 7611 – Ben Franklin Station
     Washington, D.C. 20044
8    (202) 305-0303
9    benjamin.grillot@usdoj.gov
     Facsimile: (202) 353-7763
10
11   Attorneys for Plaintiff
     United States of America
12
13              IN THE UNITED STATES DISTRICT COURT FOR THE
14                      CENTRAL DISTRICT OF CALIFORNIA
15
16   UNITED STATES OF AMERICA,        )
17                                    )         Case No. 5:18-cv-361
           PLAINTIFF,                 )         DDP (SPx)
18
                                      )
19         v.                         )         STIPULATED
20                                    )         FINAL JUDGMENT
     20 ACRES OF LAND, MORE OR LESS )
21   SITUATE IN SAN BERNARDINO        )
22   COUNTY, STATE OF CALIFORNIA; and )
     ALEX G. DIEP AND WENDY L. YEH,   )
23
     et al.,                          )
24                                    )
           DEFENDANTS.                )
25
26
27
28
1                               STIPULATED FINAL JUDGMENT
2
           Pursuant to this Stipulation signed and jointly filed herein by the Plaintiff,
3
4    United States of America, and the Defendants Alex G. Diep and Wendy L. Yeh,
5
     and San Bernardino County, IT IS HEREBY ORDERED AND ADJUDGED
6
7
     THAT:

8
        1. On February 20, 2018, the United States filed a Complaint in Condemnation
9
10   (Dkt. 1) and a Declaration of Taking (Dkt. 3) against real property owned by the
11
     Defendants.
12
        2. The Declaration of Taking provides for the fee simple acquisition of the
13
14   property defined in Schedules C and D of the Declaration of Taking (Dkt. 3-3 and
15
     3-4) (hereafter, the “Subject Property”).
16
17      3. On February 28, 2018, this Court granted the United States’ motion to
18
     deposit a check in the amount of Eight Thousand Dollars ($8,000) into the registry
19
20
     of this Court. Dkt. 8. Following this order, the United States deposited estimated

21   just compensation in the amount of Eight Thousand Dollars ($8,000) into the
22
     registry of this Court. At the time of the deposit, title to the property, to the extent
23
24   set forth in the Declaration of Taking, vested in the United States by operation of
25
     law. 40 U.S.C. § 3114(b).
26
27
28
                                                 2
1         4. At the time the United States made the above deposit into the registry of this
2
     Court, the record owners of the subject property were Alex G. Diep and Wendy L.
3
4    Yeh.
5
          5. Defendants have not requested the Court to withdraw any portion of the
6
7
     deposit during the pendency of this action. Accordingly, the full deposited amount

8    of $8,000, plus any applicable earned interest, remains in the Court’s registry.
9
          6. On April 16, 2018, defendant San Bernardino County disclaimed interest
10
11   in this matter and has waived all right to compensation (Dkt. 13). As San
12
     Bernardino County has disclaimed interest in this matter they are hereby dismissed
13
14   from this action. Fed. R. Civ. P. 71.1(i)(2).

15   7.      To settle this condemnation action, the parties agree that the just
16
     compensation payable by the United States for the taking of the property interests
17
18   identified in the Complaint in Condemnation (Dkt. 1) and Declaration of Taking
19
     (Dkt. 3), the title to which has already vested in the United States, shall be the sum
20
21   of Sixteen Thousand Dollars ($16,000).

22   8.      The said sum of Sixteen Thousand Dollars ($16,000) shall be just
23
     compensation and in full satisfaction of any and all claims of whatsoever nature
24
25   against the United States by reason of the institution and prosecution of this action
26
     and taking of said interests.
27
28
                                                 3
1    9.    The said sum of Sixteen Thousand Dollars ($16,000) shall be subject to all
2
     liens, encumbrances, and charges of whatsoever nature existing against the
3
4    property at the time of vesting of title thereto in the United States, and all such
5
     liens, encumbrances, and charges of whatsoever nature shall be payable and
6
7
     deductible from the said sum. This includes any outstanding taxes owed on the

8    property.
9
     10.   JUDGMENT shall be, and hereby is, entered against the United States in
10
11   the amount of Sixteen Thousand Dollars ($16,000), inclusive of interest and costs.
12
     11.   As the United States has previously deposited $8,000 as estimated just
13
14   compensation, the deficiency amount between the amount deposited and the

15   stipulated just compensation of $8,000 is $8,000. The United States shall pay into
16
     the Registry of the Court, and the Clerk is hereby directed to accept, the deficiency
17
18   amount of $8,000.
19
     12.   Upon the Court’s Order entering judgment and the United States’ deposit of
20
21   the deficiency amount of $8,000 into the registry of the Court, the Clerk of Court

22   shall, without further order of this Court, and pursuant to Fed. R. Civ. P. 67 and
23
     L.R. 67-2, promptly disburse all sums related to this case on deposit in the Court’s
24
25   registry, together with any earned interest, as follows, by issuing a check payable
26
     to:
27
28
                                                4
1          Alex Diep
2          10065 Benton Street
           Westminster, CO 80020
3
4    13.   Defendants warrant that they are the sole owner of the subject property at the
5
     date of the taking, and that they have the exclusive right to the compensation
6
7
     herein, excepting the interest of parties having liens or encumbrances of record and

8    unpaid taxes and assessments, if any, and that no other party is entitled to the same
9
     or any part thereof by reason of any unrecorded agreement.
10
11   14.   Defendants shall save and hold harmless the United States of America from
12
     all claims or liability resulting from any unrecorded leases or agreements affecting
13
14   the Property on the date of taking.

15   15.   In the event that any other party is ultimately determined by a court of
16
     competent jurisdiction to have any right to receive compensation for the property
17
18   taken in this case, Defendants shall refund into the registry of the Court the
19
     compensation distributed herein, or such part thereof as the Court may direct, with
20
21   interest thereon at the rate of 52-week Treasury Bills, calculated in accordance

22   with the provisions of 40 U.S.C. § 3116, from the date of receipt of the deposit by
23
     Defendant to the date of repayment into the registry of the Court.
24
25   16.   Parties shall be responsible for their own legal fees, costs, and expenses
26
     (including attorney’s fees, consultant’s fees, and any other expenses).
27
28
                                               5
1    17.     Following disbursement of the above sums to Defendants, this case shall be
2
     CLOSED.
3
4    18.     This Stipulated Judgment may be signed in counterparts.
5
     IT IS SO ORDERED:
6
7
     Dated: July 18, 2019
8
9
10
11                                             _________________________________
                                               DEAN D. PREGERSON
12
                                               UNITED STATES DISTRICT JUDGE
13
14
15
           cc: Fiscal Dept.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
 1 THE UNDERSIGNED STIPULATE THAT THEY CONSENT TO THE
 2 ENTRY OF THE PRECEDING JUDGMENT AND ORDER:

 3
 4
 5
 6 /s/ Benjamin J. Grillot
 7 BENJAMIN J. GRILLOT              WENDY . YEH.Landowner
 g Trial Attorney
                                    10065 Benton Street
   U.S. Department of Justice
 9                                  Westminster, CO 80020
10 Dated:     ~~~v ~~ y
                                    Dated:
11
12
13
14
15
16 ~-EX G. DIEP. Landowner
1~   10065 Benton Street
1g   Westminster, CO 80020

19
     Dated:
20
21
22
23
24
25
26
27
28
                                7
